Radioactive contamination of foodstuffs (debate)
The next item is the report by Mr Belet, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council regulation (Euratom) laying down maximum permitted levels of radioactive contamination of foodstuffs and of feeding stuffs following a nuclear accident or any other case of radiological emergency
- C7-0137/2010 -.
Mr President, we are talking here about the safety of food for humans and the safety of feed for animals. These are, obviously, top priorities for the European Union. Needless to say, this is an important piece of legislation and one which will hopefully never, or never again, have to be applied, because this is about radioactive contamination. The highest safety standards are therefore called for.
The current standards and regulations have been in place for at least 20 years. Meanwhile, the constitutional and social contexts have evolved radically. We therefore need a number of adjustments. It is these improvements which, hopefully, this House will adopt tomorrow and which, let us hope, the other institutions will take into account.
First of all, it is essential - and I hope that the Commissioner shortly will be able to take note of what I am saying - that the Commission should play a key role in such emergencies, and not the Council. It is in the interest of all citizens, Commissioner, that the situation after a nuclear accident is managed by the Commission, given that this quite clearly transcends the interests of individual national governments.
The current regulation, to which I have just referred, was therefore laid down ​​in the immediate wake of the Chernobyl crisis. That was in 1986. It must therefore be updated and brought in line with the new institutional environment within the European Union.
Secondly, ladies and gentlemen, it goes without saying that the Commission should update established standards to take account of technological progress, and has done that on the basis of consultation with experts, experts in the field of public health and experts in the field of food safety. That goes without saying, but has not been spelled out as such in the current regulation. We are therefore proposing to make explicit provision for this.
In this context, we explicitly ask the Commission to publish a report next year on the adequacy of the standards as they currently stand, on whether it is desirable, possibly, to do some more work on what is known as the list of minor foodstuffs and on whether it is still appropriate to maintain that list any longer.
My third point, Commissioner, Mr President, concerns the definition of baby food, which is obviously a very delicate matter and one which should be improved. The current text has not really been adjusted to the recent European food regulations and it is essential that we intervene in this text. That is a proposal we are going to present to the plenary tomorrow.
Fourthly, Parliament has proposed to provide compensation to any farmers who might be affected by such an incident. No explicit provision has yet been made to that effect. We ask the Commission, and we will do so tomorrow by an oral amendment, to consider this and, if it so wishes, to come up with a proposal.
Last but not least, there is the question of the legal basis. Commissioner, this Parliament's Committee on Legal Affairs has unanimously found that this question should come under Article 168(4) of the Treaty on the Functioning of the European Union. After all, this is about - and here I am quoting the Treaty - 'measures ... which have as their direct objective the protection of public health', end of quote. This, of course, is a fundamental change, because it means that we will have to adjust the codecision procedure, rather than resort to consultation on the basis of the Euratom Treaty.
We are assuming that the Council and the Commission will take this into serious account, in the interest of all Europeans, and that they will move with us in this direction.
Mr President, firstly, please accept the apologies of Mr Šefčovič and Mr Oettinger, who are otherwise engaged and who have asked me to represent them. It is on their behalf that I should like to thank Mr Belet, your rapporteur, for having highlighted important aspects resulting from the need to strengthen health protection measures in the event of the radioactive contamination of foodstuffs and feedingstuffs.
I should also like to point out that the Commission's proposal for a recast of Council Regulation No 3954/87 contains only one provision subject to review. It is a recital in the preamble added to justify an existing provision in the regulation, namely, the reservation of implementing powers by the Council. All the other provisions, ladies and gentlemen, have been submitted for codification and therefore remain unchanged in the proposal.
The Commission is therefore unable to accept, and I say this very sincerely, the amendments tabled in the Belet report. There are two reasons for this: the first is of an institutional nature, and the second relates to substance. The first reason concerns the need for strict compliance with the agreement on the use of the recasting procedure concluded between Parliament, the Commission and the Council.
Given this interinstitutional agreement and the very logic of recasting, the codified parts of a recast proposal cannot be subject to amendment, except in truly exceptional circumstances.
The aim is to provide a tool for, among other things, ensuring consistency when changes have to be made. Strict compliance with this agreed rule is an important condition for ensuring interinstitutional balance and the Commission's right of initiative.
An institution's failure to comply with the interinstitutional agreement would actually make it impractical to use this legislative technique and would deprive the institutions of an important tool for achieving the 'better regulation' objective that has been set as part of the objective of increasing transparency for the benefit of the citizens.
The second reason relates to substance. The first amendment adopted by the Committee on Industry, Research and Energy concerns the legal basis. Article 31 of the Euratom Treaty would be replaced by Article 168 of the Treaty on the Functioning of the European Union. Most of the other amendments relate to this change of legal basis.
The Commission believes that this amendment to the legal basis is unjustifiable. It would even contradict the principle contained in Article 106a of the Euratom Treaty, which is that, where this Treaty contains specific provisions regulating a particular subject, it shall take precedence over the Treaty on European Union and the Treaty on the Functioning of the European Union.
As you know, the validity of Article 31 of the Euratom Treaty was confirmed by the Court in its ruling C-70/88. Chapter 3 of the Euratom Treaty and, more specifically, Articles 31 and 32 thereof, also regulates issues pertaining to the protection of the health of workers and the general public against the dangers arising from ionising radiations.
Lastly, I must mention at this point the established case-law of the Court, which holds that, and I quote: 'The rules regarding the manner in which the Community institutions arrive at their decisions are laid down in the Treaty and are not at the disposal of the Member States or of the institutions themselves'. Article 31 of the Euratom Treaty is the only objectively justifiable legal basis for this proposal.
Those are the legal constraints, Mr President, ladies and gentlemen, and it was on the basis of those legal constraints that the Commission concluded that it wished to reject the amendments tabled in Mr Belet's report.
That is what I wished to say on behalf of Mr Šefčovič and Mr Oettinger.
Mr President, radioactivity is something of a mysterious topic and one about which people generally have reservations. What they are afraid of, in particular, is the fact that, although radiation cannot be seen or felt, it can cause great harm to living beings.
However, it also has many positive characteristics, which is why it is used in both medicine and research, for research into materials, for sterilisation and for power generation.
If we are to take advantage of such benefits, we obviously need to respond properly to people's fears and we need to ensure their safety. Our rapporteur, Mr Belet, made an excellent job of that when he drafted amendments to the regulation which addresses contamination of food and feed in case of nuclear accidents.
I congratulate him on these amendments and I sincerely hope that the Commission will change its opinion and that it will pay greater attention to what our rapporteur has said. I also hope that the Council will take more seriously Parliament's efforts in this regard, although I am very saddened and concerned about the fact that the representative of the Council is no longer present. I wonder whether this is a sign of ignorance of the European Parliament's opinion on the situation in the field of nuclear energy.
I believe that the Council and the Commission will have to take into account the democratic development which has been in evidence since the adoption of the Euratom Treaty, that is, from somewhere around 1958, and pay more attention to what acts Parliament is adopting in the field of nuclear energy. Otherwise, we might have to open Pandora's box, or the Euratom Treaty.
Mr President, nuclear energy, as well as the whole area of the technology for producing isotopes in experimental reactors for medicinal and other purposes, including the production of sensory measurement devices and sterilisation, requires appropriate safety standards to be developed. Among other things, this concerns the use of safe foodstuffs, animal feedingstuffs and medicines after they have been irradiated.
In today's world, the risk or likelihood of a radiological emergency is indeed very small, but it should always be made as small as possible. Accidents at reactors, including the Chernobyl accident, resulted in far more stringent criteria of protection from the effects of ionising radiation, but, as was later found, those effects proved to be much less significant than had been predicted. A minimal contamination of soil also occurred due to radioactive fallout, which contributed to a small growth in the radioactivity of forest and agricultural foodstuffs obtained from the affected areas. However, it would seem that this was an overreaction and that the area from which the population was resettled was too large. Villages inside the contaminated zone in Belarus which were abandoned are now being populated again. Some experts are saying that there is even some evidence of hormesis, a beneficial effect caused by the therapeutic action of high energy radiation below, of course, a certain dose threshold. However, it is a linear approach to the action of radioactivity, not a threshold approach, which has resulted in this quasi-administrative treatment of these matters rather than a scientific one. The logical consequence of this is to restrict radiation exposure to doses even lower than naturally occurring levels, which means the levels of radiation to which we are always exposed. This is economically absurd. For in any case, every year on average, we absorb a dose of around 2.4 millisieverts, which, after around 70 years of life, adds up to a dose of around 200 millisieverts. Medical investigation is therefore needed to study the simultaneous action of the dose from contamination following a radiation emergency and the much higher dose resulting from natural radiation, including that of volcanic origin. In the first case, this mainly concerns foodstuffs and the effect on the thyroid (iodine), bones (strontium) and muscles (caesium), while in the second case, it concerns the effect on skin and the lungs (radon).
on behalf of the ALDE Group. - Mr President, this debate on permitted levels of radioactivity in food is timely, because this April will be the 25th anniversary of the Chernobyl disaster. Many of us will remember how anxious members of the public were at that time and just how long the radioactive contamination lasted in certain places, such as the English Lake District, where soil conditions and heavy rainfall caused the ground to be contaminated for many years.
So it is very important to have in place a system which will give the greatest possible reassurance to members of the public in the event of a nuclear accident. That is why we need a different legal basis and a panel of experts broadened to include independent scientific experts on public health and food safety. This is not just a technical subject that can be left to nuclear boffins. It is of much wider public concern.
Similarly, it is essential that the levels of permitted radiation are set in a way that means food is safe to be consumed by people of all ages. Can you imagine the stress that would be caused if advice went out that said that carrots, for instance, could be safely eaten by adults and yet not by children? We need clear guidelines that everyone can have confidence in. I therefore believe that we should follow the US model here and set the maximum effective dose limit at one microsievert per year for everybody. It is in any case high time that the levels in the annexes were reviewed, because they do not take account of changes in diet and cultural preferences. For example, cassava is a staple food for many people, not a minor substance. So the Commission needs to submit a full report on maximum permitted levels.
Finally, I want to thank the rapporteur, Mr Belet, for the very consensual approach that he has adopted on this report. I hope the Commission will bear in mind that Parliament is remarkably united on this dossier.
Mr President, the reason we are discussing these proposals from the Commission is that the previous regulation lapsed in 2010.
As I worked on this proposal, I was reminded how, in the mid-1980s, I worked with my predecessor from the Green Party here in Parliament, Mrs von Blottnitz, on the fall-out of the Chernobyl disaster. One of the biggest problems after the Chernobyl accident was a lack of transparency and the failure of comprehensive democratic controls. To be honest, I find it astonishing that we now find ourselves having to take an almost defensive line of argument because we cannot consider this issue on the basis of the Euratom regulations alone, but that we also have to consider consumer protection, protection for the population in the event of major accidents in nuclear power plants, based on the rules of the European Treaty, so that we have complete control and a say in the final outcome. I would like to call once again on Mr Barnier, who is from France, to ensure that things change here. At the time, France acted as if there was no problem and the radioactive clouds would somehow take a detour around its territory. This was a shame, as people in France have become aware in retrospect.
Otherwise, I agree with Mrs Hall that we should follow the example of the United States by adopting a very conservative approach to the issue of regulation: limit values are not set for young people and the elderly, for the strong and the weak, but purely on the basis of what children can tolerate, so that the lowest possible limit values are applicable in the event of an accident. The recommendations in the United States are ten times lower than those published today by the European Commission, based on the advice from Euratom. I believe that you really should follow the lead provided here by myself and Mrs Hall.
Mr President, I also would like to start by supporting those of my fellow Members who agree that, when we talk about radioactive contamination of food or the soil, we are talking about a public health problem. This is basically the central question. To begin with, the impact of these problems of excessive radioactive contamination is felt in health terms, particularly through an increase in cases of cancer and other health problems. It is therefore no use having a legal basis that does not place public health at the centre of the issue.
We are all well aware of the importance of this debate. We know this from Chernobyl, yet not only because of Chernobyl. In fact, the importance of Chernobyl has been to show us the magnitude of this problem and the extent to which it can affect people's lives. It is vital that we learn the lessons that history has to teach us. It is therefore down to us to put preventive measures and regulations in place.
With regard to the proposal that is being presented here, I feel that that the discussion today is clear. Firstly, there is the positive aspect of attempting to bring this regulation into the public health domain, as I have already mentioned. Secondly, we are trying to do away with certain inconsistent and sometimes even arbitrary measures. Thirdly, the intention is to make the updating processes and the decision-making process more transparent and democratic.
The problem of the maximum levels remains, however. We cannot continue to expose the most disadvantaged and most severely affected groups to such high levels. The maximum levels must guarantee the safety of all citizens and we are all well aware of the fact that there are life-threatening cases like these in every country. We have the case of Urgeiriça in Portugal, for example.
It is important that we take all this into account.
Mr President, we are about to make some important and necessary revisions to the limit values for radioactive contamination of foodstuffs. I, of course, support the proposals that will ensure the best possible protection for citizens, including with regard to medical equipment. Therefore, we clearly must make use of all of the new scientific data that is available and update the limit values accordingly, because it is self-evident that we must have a high level of health protection in the EU. The Treaty of Lisbon enables the adoption of joint measures in the veterinary sector for monitoring safety standards for food and feed with the direct aim of protecting public health, and that is a good thing, because it is extremely worrying that the EU is currently operating with higher limit values than the United States. Radioactive radiation is not less dangerous for people, animals and crops in Europe than it is in the US. In general, this proposal demonstrates how important it is for us to establish clear procedures and to update the old standards. I would therefore like to thank the rapporteur for these excellent and important amendments.
(HU) Mr President, ladies and gentlemen, regrettably, the Hungarian nation had direct experience of the serious contamination of foodstuffs due to a nuclear accident during the Chernobyl disaster. We must do our utmost to prevent the recurrence of such a dreadful event as the Chernobyl disaster. One element in preventing this is that existing and functioning nuclear power stations must be inspected extremely strictly. With a view to the future, however, I believe that the acceptable solution would be to place the emphasis on renewable energy sources, and not to increase, by any means, but rather reduce the role of nuclear energy in energy supply to the fullest extent possible. In any event, this is indispensable for the European Union from the aspect of energy security. This is the only way we can enhance our own security.
We do not need to support and to take into consideration the atomic energy industry, but only the health of European people, our electors, and what is good and bad for them. I believe that devising an accident scenario for a potential disaster is important, but I see our primary task clearly to be the reduction, and indeed minimisation, of risks. This can be done: all it requires is political will and due determination on the part of my fellow Members as well. We must tackle the roots of the problem and not await a disaster passively.
(DE) Mr President, it is a well-known fact that the Chernobyl disaster and the subsequent radioactive contamination of foodstuffs took neighbouring countries unawares in 1986. Thankfully, the European Union learned lessons from this and set down limit values for similar disasters. It is known that radioactive contamination can be significant in some foodstuffs for many years, even though it cannot be seen, tasted or smelled. That is precisely the problem when contaminated foodstuffs, such as forest fruits, from areas that have been exposed to radioactivity for centuries, are not only consumed at local level but also freely sold as safe in otherwise uncontaminated areas.
The consequences of radioactive foodstuffs, which are particularly dangerous for pregnant women, the infirm, small children and the elderly, often take years or even decades to come to light. Our current level of knowledge would indicate that there are no levels of radiation that can be classified as harmless with any absolute degree of certainty. Research into the cause of a wide range of new illnesses, such as allergies, is still in its infancy; despite this fact, foodstuffs are still being irradiated. What is more, no one has considered the question of possible interaction with genetic engineering.
If people in sensitive categories still cannot safely eat large quantities of indigenous mushrooms a full 25 years after Chernobyl, surely the time has come not only to shut down nuclear power stations, but also to put a stop to all nuclear testing. In the final analysis, all of this is pointless if checks on foodstuffs in and around contaminated regions do not really work.
(RO) Mr President, I think that to achieve an appropriate level of health protection for European citizens in the event of radioactive contamination and to give democratic legitimacy to the adoption of this regulation, safety standards must be established to protect the health of workers and of the general public so as to ensure that they are applied in all Member States, in accordance with the Union's decisions. Member States are also responsible for monitoring compliance with the levels laid down for protection against radioactive contamination in this regulation, in particular, through the surveillance of the safety standards for both foodstuffs and feedingstuffs, as well as through monitoring environmental parameters. This will guarantee compliance with the maximum permitted levels, safety and the management of radioactive contamination risks.
(PT) Mr President, given its gravity and cross-border nature, a nuclear disaster or any other radiation emergency clearly requires coordination and pooling of efforts and the establishment of a set of common procedures, with a view to containing and minimising the effects on people and the environment.
This need for coordination also extends to the establishment of maximum tolerable levels of contamination in foodstuffs. However, we cannot accept the argument that, in order to serve the interests of the citizens better through improved management of post-disaster situations, we need to limit the Member States' involvement and room for manoeuvre. On the contrary, it is the Member States themselves that hold the responsibility for safeguarding and protecting the health of their citizens.
This is also particularly true in emergency situations, and therefore they must be able to adopt stricter levels of protection if they so wish. That must, in all respects, depend on their ability to adopt emergency measures, in order to safeguard the health of people and the environment.
Mr President, there are things that I can say as a politician and as a citizen, and things that I must say from a legal point of view, on behalf of the Commission. Mrs Harms, you mentioned the fact that I am French, but I am going to go further than that. I happen to have taken an interest in these issues for a very long time.
I had to deal with these contaminated soil issues when I was France's Environment Minister. I believe that I was even one of the few ministers in 1993 and 1994 to have gone to Chernobyl and spent 17 seconds under the sarcophagus. I have not forgotten my visit to Pripyat, a ghost town, where curtains are still up at the windows and children's toys are still lying about. I have not forgotten that.
As a French politician, I worked on an environmental safety initiative in Europe. I even wrote a book, an atlas of major risks in the world, describing all the risks of contamination, especially nuclear contamination, in those places in which there is an inappropriate culture of risk. Therefore, these are issues that interest me, Mrs Harms. I was also the French Agriculture Minister not so long ago. Human safety and human health, the protection of the general public and consumers, and animal health, which is also important, are all subjects that interest me, and I can understand why, at this late hour, the MEPs are being attentive and vigilant with regard to them.
That is why, as I said to Mr Belet, I have personally listened carefully to the concerns that you have unanimously expressed and I will relay them to the Commission President and to my colleagues.
That, then, is what I am able to tell you; it is what I have just told you and what I am committed to. Then, there is what I have to tell you from a legal point of view, as well as the two points on which the Commission position, which consists of a legal assessment by our service and by my colleagues, Mr Šefčovič and Mr Oettinger, is based.
Those two points are, may I remind you, firstly, that the Euratom Treaty contains the appropriate legal basis for the health protection rules regarding radioactive contamination - and those rules take precedence - and, secondly, that the interinstitutional agreement on recasting must be adhered to by the three institutions - and naturally I say that on behalf of the Commission. Those are the points on which the Commission based its assessment and its position as a College in calling for the rejection of these amendments.
I also wished to say to you, Mrs Harms, and to all your fellow Members, that I have listened carefully and will relay your concerns to my colleagues.
Mr President, Commissioner, I have every respect for you, particularly because of your experience from your visit to Chernobyl at the time and obviously, also because of your expertise in agriculture, but allow us, as the European Parliament, fundamentally to oppose the vision commonly shared by the Commission.
You have referred to judgments of the European Court of Justice in other cases. Now, that is a different matter and we would like to challenge it with the unanimous, consensus-based, vision of Parliament's Committee on Legal Affairs that the legal basis should be changed and brought in line with the new institutional context of the Treaty of Lisbon. This is not about a power struggle between the institutions; this is about the health of our citizens, one of the pillars of the Treaty of Lisbon.
We therefore regret the fact that the Commission is persisting in its view. Once again, this is not an accusation against you, on the contrary, but we do think that an enormous opportunity has been missed. That is why Parliament is reserving the right to consider this consolidated dossier in a broader context. Mr President, Commissioner, the existing arrangements in the event of an accident involving radioactive contamination are totally out of touch with the current institutional situation. The proposals which we, the European Parliament, will be tabling here tomorrow, and which will hopefully be adopted with a large majority, provide a fundamental improvement to the existing legislation, which really is no longer adequate.
I will give you a concrete example, Commissioner, if I may have another moment of your attention: we are explicitly asking that the Commission evaluate the standards in the annex; we are asking for an evaluation carried out by public health and food safety experts. These rules, Commissioner, are ones that date back to the late 1980s, when you visited Chernobyl. The review clause that we, as Parliament, will be demanding here tomorrow will come none too soon. I thank you for your attention and your commitment.
The debate is closed.
The vote will take place at midday tomorrow (Tuesday, 15 February 2011).